United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                        ___________

                                        No. 98-1053
                                        ___________
C. L. Dubin,                                 *
                                             *
               Plaintiff - Appellant,        * Appeal from the United States
                                             * District Court for the
   v.                                        * Western District of Missouri.
                                             *
Kenneth S. Apfel, Commissioner,              *        [UNPUBLISHED]
Social Security,                             *
                                             *
               Defendant - Appellee.         *

                                        ___________

                                Submitted: June 12, 1998

                               Filed: June 19, 1998
                                      ___________

Before HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges,
and PANNER,1 District Judge.
                             ___________

PER CURIAM.

      C. L. Dubin appeals from the district court's decision denying her motion for
summary judgment and affirming the Commissioner's decision in which Dubin was
denied disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-
33. Dubin's appeal presents no novel issues and does not justify an extended


        1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
discussion. Having reviewed the parties' briefs and the record, we affirm for the
reasons stated in the district court's decision. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-